1
2
3                                                                                   O
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    DANIEL BROWN,                                Case No. 2:21-CV-05325 SVW (KES)
12                          Petitioner,
13                                                    ORDER DISMISSING HABEAS
                v.
14                                                      PETITION AS SUCCESSIVE
      THERESA CISNEROS, Acting
15    Warden,

16                          Respondent.

17
18          On June 29, 2021, Daniel Brown (“Petitioner”) filed a Petition for Writ of
19   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254. (Dkt. 1
20   [“Pet.”].1) The Petition is the second habeas corpus petition that Petitioner has filed
21   in this Court stemming from his 2012 state court conviction and sentence in Los
22   Angeles County Superior Court case no. VA117914.
23          Under Rule 4 of the Rules Governing Section 2254 Cases in the United
24   States District Courts, a habeas petition filed by a prisoner in state custody “must”
25   be summarily dismissed “[i]f it plainly appears from the petition and any attached
26   exhibits that the petitioner is not entitled to relief in the district court[.]” For the
27
            1
28              Citations refer to pagination imposed by the Court’s e-filing system.
1    reasons set forth below, the Petition must be dismissed without prejudice as a
2    second or successive petition pursuant to 28 U.S.C. § 2244(b).
3                                               I.
4                                      BACKGROUND
5    A.    State Court Proceedings.
6          In 2012, Petitioner was sentenced to prison for a term of 45 years to life after
7    a jury convicted him of two counts of robbery, with a firearm enhancement, and
8    one count of evading an officer while driving against traffic. People v. Brown, No.
9    B240022, 2012 WL 5207611, at *1, 2012 Cal. App. Unpub. LEXIS 7696, at *1
10   (Cal. Ct. App. Oct. 23, 2012). In a separate trial, he was found to have suffered two
11   prior serious felony convictions within the meaning of California’s Three Strikes
12   law. Id. Petitioner appealed his conviction (case no. B240022). Id. He
13   (1) challenged the sufficiency of the evidence to support the trial court’s true
14   finding as to his alleged prior convictions; (2) asserted the trial court abused its
15   discretion by denying his Romero motion; and (3) argued the court was required to
16   stay his sentence for the Vehicle Code violation. Id., 2012 Cal. App. Unpub.
17   LEXIS 7696, at *1–2. On October 23, 2012, the California Court of Appeal agreed
18   that Petitioner’s sentence for evading must be stayed but in all other respects
19   affirmed the judgment. See Brown v. Montgomery, No. 2:14-cv-00069 (C.D. Cal.
20   filed Jan. 3, 2014) (Brown I) (Dkt. 38 at 3).2 Petitioner filed a petition for review in
21
22
           2
             Pursuant to Fed. R. Evid. 201, the Court takes judicial notice of the docket
23   sheets and related documents in Brown I. See Shuttlesworth v. City of
24   Birmingham, Ala., 394 U.S. 147, 157 (1969); see also United States v. Raygoza-
     Garcia, 902 F.3d 994, 1001 (9th Cir. 2018) (“A court may take judicial notice of
25   undisputed matters of public record, which may include court records available
26   through PACER.”); Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (A
     court “may take notice of proceedings in other courts, both within and without the
27   federal judicial system, if those proceedings have a direct relation to matters at
28   issue.”) (citation omitted).

                                                 2
1    the California Supreme Court (case no. S206829). Id. On January 3, 2013, the
2    California Supreme Court summarily denied discretionary review. Id.
3          In December 2013, Petitioner filed a habeas petition in the Los Angeles
4    County Superior Court, which denied the petition on January 15, 2014. Id. In
5    February 2014, Petitioner filed a habeas petition in the California Court of Appeal
6    (case no. B254264), which summarily denied the petition on February 21, 2014. Id.
7    In March 2014, Petitioner filed a habeas petition in the California Supreme Court
8    (case no. S217019), which summarily denied the petition on May 14, 2014. Id.
9          In May 2017, Petitioner filed another habeas petition in the California Court
10   of Appeal, which summarily denied the petition on June 8, 2017. See California
11   Appellate Courts Case Information, case no. B282743.3 In August 2017, Petitioner
12   filed a habeas petition in the California Supreme Court, which denied the petition
13   on October 18, 2017. See California Appellate Courts Case Information, case no.
14   S243635.
15         In May 2018, Petitioner filed another habeas petition in the California Court
16   of Appeal, which summarily denied the petition on May 31, 2018. See California
17   Appellate Courts Case Information, case no. B290249. In June 2018, Petitioner
18   filed a habeas petition in the California Supreme Court, which denied the petition
19   on October 17, 2018. See California Appellate Courts Case Information, case no.
20   S249580.
21         In January 2020, Petitioner filed another habeas petition in the California
22   Court of Appeal, which summarily denied the petition on March 5, 2020. See
23   California Appellate Courts Case Information, case no. B303526. On August 5,
24   2020, the Los Angeles Superior Court summarily denied Petitioner’s habeas
25   petition. (Pet. at 11, 15.) In August 2020, Petitioner filed a habeas petition in the
26
           3
             The dockets (and some opinions) of the California Courts of Appeal and the
27   California Supreme Court are available at: <https://appellatecases.courtinfo.ca.gov/
28   index.cfm>.

                                                3
1    California Court of Appeal, which summarily denied the petition on November 5,
2    2020. See California Appellate Courts Case Information, case no. B3077099. In
3    February 2021, Petitioner filed a habeas petition in the California Supreme Court,
4    which denied the petition on April 21, 2021. See California Appellate Courts Case
5    Information, case no. S267291.
6    B.    Prior Federal Habeas Petitions.
7          On January 3, 2014, Petitioner filed his first habeas petition in federal court.
8    Brown I (Dkt. 1). On March 12, 2014, the Court granted Petitioner’s request for
9    stay and abeyance to allow him to present his unexhausted claims in a habeas
10   petition to the California Supreme Court. Brown I (Dkt. 11). After Petitioner
11   exhausted his claims the stay was lifted, and Petitioner filed a First Amended
12   Petition. Brown I (Dkt. 17, 20). On November 25, 2015, the Court denied the First
13   Amended Petition and dismissed the action with prejudice. Brown I (Dkt. 38, 41,
14   42). On September 23, 2016, the United States Court of Appeals for the Ninth
15   Circuit denied Petitioner’s request for a certificate of appealability. Brown I (Dkt.
16   48); see Brown v. Montgomery, No. 16-55099, 2016 WL 9506030, 2016 U.S. App.
17   LEXIS 24167 (9th Cir. Sept. 23, 2016).
18         On June 29, 2021, Petitioner filed the instant Petition.
19                                             II.
20                                      DISCUSSION
21         The instant Petition raises a single claim for relief: the Los Angeles Superior
22   Court, in case no. VA117914, exceeded its jurisdiction by imposing a longer term
23   than mandated by law in violation of Petitioner’s right to due process. (Pet. at 5, 9.)
24   Specifically, Petitioner argues that the trial court erroneously used his 1987 “non-
25   serious/non-violent” prior felony conviction as a strike to enhance his 2012
26   sentence under California Penal Code § 667.5. (Id. at 10, 13–14.) This claim is
27   similar to the issues he raised on direct appeal and in his prior federal habeas
28   petition. See Brown I (Dkt. 20 at 3) (In Petitioner’s direct appeal, he argued there
                                                4
1    was insufficient evidence that either prior conviction was a “serious felony.”); (Dkt.
2    38 at 16–17) (In his federal habeas petition, Petitioner asserted that “his prior
3    convictions did not qualify as serious felonies within the meaning of California’s
4    Three Strikes Law.”).
5          The Petition now pending is governed by 28 U.S.C. § 2244(b), which
6    provides in pertinent part as follows:
7          (b)(1) A claim presented in a second or successive habeas corpus
8          application under section 2254 that was presented in a prior
9          application shall be dismissed.
10         (2) A claim presented in a second or successive habeas corpus
11         application under section 2254 that was not presented in a prior
12         application shall be dismissed unless—
13                (A) the applicant shows that the claim relies on a new rule of
14         constitutional law, made retroactive to cases on collateral review by
15         the Supreme Court, that was previously unavailable; or
16                (B)(i) the factual predicate for the claim could not have been
17         discovered previously through the exercise of due diligence; and
18                (ii) the facts underlying the claim, if proven and viewed in light
19         of the evidence as a whole, would be sufficient to establish by clear
20         and convincing evidence that, but for constitutional error, no
21         reasonable factfinder would have found the applicant guilty of the
22         underlying offense.
23         (3)(A) Before a second or successive application permitted by this
24         section is filed in the district court, the applicant shall move in the
25         appropriate court of appeals for an order authorizing the district court
26         to consider the application.
27   28 U.S.C. § 2244(b) (emphasis added).
28
                                                5
1          The Petition now pending constitutes a second and successive petition
2    challenging the same conviction as Petitioner’s prior habeas petition, within the
3    meaning of 28 U.S.C. § 2244(b). Thus, it was incumbent on Petitioner under
4    § 2244(b)(3)(A) to secure an order from the Ninth Circuit authorizing the District
5    Court to consider his new claim prior to the filing of the instant Petition.
6    Petitioner’s failure to secure an order from the Ninth Circuit deprives this Court of
7    subject matter jurisdiction. Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir.
8    2001).
9          IT IS THEREFORE ORDERED that this action be summarily dismissed
10   pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States
11   District Courts.
12         LET JUDGMENT BE ENTERED ACCORDINGLY.
13
14   DATED: ___________________
               July 8, 2021                  ____________________________________
15                                           STEPHEN V. WILSON
                                             UNITED STATES DISTRICT JUDGE
16   Presented by:
17
     ____________________________________
18   KAREN E. SCOTT
19   UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28
                                                6
